Citation Nr: 0943062	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.   
 
2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from September 2004 to July 
2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 2006 RO 
rating decision that denied service connection for a 
gastrointestinal disorder and for allergic rhinitis (listed 
as seasonal rhinitis).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   
The September 2006 VA examination afforded the Veteran in 
conjunction with his claims was provided without review of 
the claims file.  The claims file contains medical evidence 
pertinent to the question of whether claimed conditions are 
due to or aggravated by service.  A new examination following 
thorough review of the claims file is in order. 

The Veteran's service treatment records show that he was 
treated for gastrointestinal problems and allergic rhinitis, 
as well as other respiratory problems, on a number of 
occasions.  On a medical history form at the time of the 
October 2003 enlistment examination, the Veteran checked that 
he did not have any of the following: asthma or any breathing 
problems related to exercise, weather, pollens, etc.; 
shortness of breath; bronchitis; wheezing or problems with 
wheezing; sinusitis; hay fever; or a chronic cough.  The 
Veteran also checked that he did not have frequent 
indigestion or heartburn, and that he did not have stomach, 
liver, intestinal trouble, or an ulcer.  The reviewing 
examiner indicated that the Veteran denied having any 
allergies.  The objective October 2003 enlistment examination 
report included notations that the Veteran did not have 
problems with the following: nose; sinus; mouth and throat; 
lung and chest; and abdomen and viscera.  

A September 2004 treatment entry noted that the Veteran 
complained of pink eye in the left eye for one day and pain 
in his right eye, as well as a sinus condition for six days.  
The assessment included conjunctivitis and an upper 
respiratory infection.  A December 2004 treatment entry noted 
that the Veteran complained of a sore throat, ear pain, upper 
respiratory symptoms, headaches, and a cough for six days.  
The assessment was a viral upper respiratory infection.  A 
subsequent December 2004 entry noted that the Veteran wanted 
to be placed on allergy medication due to persistent cough 
and cold symptoms.  The assessment was bronchitis.  Another 
December 2004 entry also noted an assessment of bronchitis.  
A January 2005 treatment entry related an assessment of 
allergic rhinitis.  A subsequent January 2005 entry noted 
that the Veteran had upper respiratory symptoms for nine 
weeks.  The assessment was a chronic cough.  

A March 2005 entry indicated that the Veteran had hoarseness.  
It was reported that he was allergic to cats, pollen, and rag 
weed.  There was a notation that he was given Claritin.  A 
June 2005 entry related a diagnosis of chronic reflux.  It 
was noted that the Veteran was taking Prevacid and Zantac.  
Another June 2005 entry noted that the Veteran had a past 
medical history of gastroesophageal reflux disease, 
hoarseness, and coughing.  The assessment was 
gastroesophageal reflux disease.  A private upper 
gastrointestinal endoscopy report from Charette Health Center 
related an impression of a normal esophagus and stomach.  It 
was also noted that the Veteran had a normal duodenal bulb 
and second part of the duodenum.  An October 2005 treatment 
entry indicated that the Veteran had problems of esophageal 
reflux and allergic rhinitis.  The assessment referred to a 
skin disorder.  A December 2005 entry related that the 
Veteran had a history of gastroesophageal reflux disease.  
The assessment referred to other disorders.  

A May 2006 treatment entry indicated that the Veteran had 
gastroesophageal reflux disease that was controlled with 
Zantac and Prevacid.  The assessment included esophageal 
reflux.  Another May 2006 treatment entry noted that the 
Veteran had problems including esophageal reflux and allergic 
rhinitis.  On a medical history form at the time of the June 
2006 separation examination, the Veteran checked that he did 
not have asthma or any breathing problems related to 
exercise, weather, pollens, etc.; shortness of breath; 
bronchitis; wheezing or problems with wheezing; sinusitis; 
hay fever; and a chronic cough.  The Veteran did check that 
he had frequent indigestion and heartburn.  There were also 
notations that the Veteran was taking Claritin and Zantac.  
The reviewing examiner noted that the Veteran had been 
diagnosed with gastroesophageal reflux disease that was 
treated.  A medical assessment form indicated that the 
Veteran had acid reflux that was resolved.  

A post-service September 2006 VA general medical examination 
report noted that the Veteran's claims file was not 
available.  The Veteran reported that when he was in military 
school in 2004, he began having heartburn.  He stated that he 
underwent an esophagogastroduodenoscopy with unknown results.  
He indicated that medication was provided to control his 
heartburn, but that he did not use the medication daily.  The 
Veteran reported that he did not have such disorder before he 
entered active service, that it occurred in active service, 
and that he had it after service.  He further reported that 
he had allergic rhinitis that had its onset in 2004.  He 
stated that such disorder was diagnosed because of mildew.  
The Veteran remarked that he had hay fever prior to entering 
the military.  There were notations that the Veteran reported 
that his allergic rhinitis did not occur before active 
service, that it was incurred during service, and that he had 
it after service.  

As to diagnoses, the examiner indicated that no 
gastroesophageal reflux disease was found on an 
esophagogastroduodenoscopy, and that there was no functional 
impairment.  (It was noted that the Veteran brought a copy of 
such report dated in June 2005).  The examiner also indicated 
that the Veteran had seasonal rhinitis (most likely pre-
existing military service based on the Veteran's report of 
having hay fever prior to military service), with no 
functional impairments.  

The Board observes that the VA examiner specifically reported 
that the Veteran's claims file was unavailable, to include 
his service treatment records showing treatment for his 
claimed gastrointestinal disorder and allergic rhinitis.  
Additionally, the examiner reported that the Veteran's 
seasonal rhinitis most likely pre-existed service based on 
his report of having hay fever prior to military service.  
The Board notes, however, that on a medical history form at 
the time of the Veteran's October 2003 enlistment 
examination, the reviewing examiner specifically reported 
that the Veteran denied having any allergies.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claims for service 
connection for a gastrointestinal disorder and allergic 
rhinitis.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for gastrointestinal problems and 
allergic rhinitis since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any outstanding records 
of pertinent medical treatment which are 
not already in the claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed gastrointestinal disorder and 
allergic rhinitis.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current gastrointestinal disorders and 
indicate whether the Veteran currently has 
allergic rhinitis (or any other 
respiratory disorders).  Based on a review 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as at least as likely as not 
(50 percent or greater probability) that 
any diagnosed gastrointestinal disorders 
and allergic rhinitis (to include any 
other diagnosed respiratory disorders) are 
etiologically related to his period of 
service.  If the examiner finds that any 
diagnosed gastrointestinal disorder or 
allergic rhinitis (to include any other 
diagnosed respiratory disorders) existed 
prior to the Veteran's period of service, 
the examiner should comment on whether any 
such pre-service conditions were 
permanently worsened by service.  

3.  Thereafter, readjudicate the Veteran's 
claims for entitlement to service 
connection for a gastrointestinal disorder 
and for allergic rhinitis.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

